Citation Nr: 1241775	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  09-02 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a rating decision entered in May 2008 by the Department of Veterans Affairs (VA) Regional office (RO) in St. Petersburg, Florida.  This case was previously before the Board in January 2011 and, most recently, in April 2012, when it was remanded to the RO via the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  Following the AMC's completion of the most recently requested actions, the case has been returned to the Board for further review. 


FINDING OF FACT

Hypertension is not shown in service or for many, many years following the Veteran's discharge from service and it is not shown to have been caused or aggravated by service-connected diabetes mellitus.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, nor may it be presumed to have been incurred therein, nor is it proximately due to or the result of service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Remand Compliance

The issue now before the Board was remanded by the Board in January 2011 and, most recently, in April 2012 in order to facilitate the conduct of additional evidentiary and/or procedural development.  By its April 2012 remand, the Board directed the AMC to obtain pertinent medical records and to secure additional medical opinion from a VA examiner who previously had evaluated the Veteran.  This was to be followed by readjudication of the Veteran's claim based on all evidence of record and governing legal authority.  All of the actions previously sought by the Board through its prior development requests appear to have been completed as directed, and it is of note that neither the Veteran, nor his representative, contends otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the RO's letter, dated in December 2007, to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328   (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini, supra.  Here, full VCAA notice occurred prior to the RO's initial adjudicatory action in May 2008, in accord with Pelegrini.  In light of the foregoing, and in the absence of any allegation of prejudice by or on behalf of the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran. 

VA has also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The record includes the Veteran's service treatment records, in addition to a variety of examination and treatment records compiled by VA following the Veteran's discharge from service.  In addition, the Veteran was afforded a hearing before the Board, sitting at the RO, in September 2010, a transcript of which is on file.  The Veteran has not otherwise made the RO, AMC, or Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

The record indicates that the Veteran has been provided a VA medical examination with respect to the issue on appeal and that VA medical opinions have been sought and obtained as to the dispositive issue.  No objection as to the conduct of that VA examination or the substance of any medical opinion obtained is voiced by the Veteran or his representative.  On that basis, further development action relative to the disability in question is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulations. 

Pertinent Legal Authority

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A disability will also be service connected when that disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  Therefore, a disability may be service connected on a secondary basis by demonstrating that that disability is either (1) "proximately due to or the result of [an already] service-connected disease or injury,"  38 C.F.R. § 3.310(a), or (2) aggravated by an already service-connected disease or injury, "whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition,"  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Kyhn v. Shinseki, 24 Vet. App. 228, 240 (2011); Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999). 

Regulations pertaining to Agent Orange exposure, now expanded to include all herbicides used in Vietnam, provide for a presumption of exposure to herbicide agents for veterans who served on active duty in Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(iii).  These regulations also stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  See generally 38 C.F.R. §§ 3.307, 3.309.  

A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acne form disease consistent with chloracne; Type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

The list of diseases for which a presumption of service incurrence exists following inservice herbicide exposure was modified by a recent regulatory change, effective from August 31, 2010, removing chronic lymphocytic leukemia and replacing it with all chronic B-cell leukemia, and also adding ischemic heart disease, excluding hypertension, as well as Parkinson's disease.  See 75 Fed. Reg. 53202  (2010).  The addition to 38 C.F.R. § 3.309(e) of ischemic heart disease included but was not limited to acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)'' immediately following ''Hodgkin's disease."  Hypertension was specifically excluded from the added disease of ischemic heart disease and inasmuch as the prior or current version of 3.309(e) in no way alters the disposition of the instant appeal, remand to permit the RO/AMC to consider the recent changes to 3.309(e) is deemed unnecessary.

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In addition to the presumption of service connection allowed in 38 C.F.R. § 3.307, the Court has held that the statute does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Brock v. Brown, 10 Vet. App. 155, 160 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000). 

38 U.S.C.A. § 1154(b)  (West 2002) provides that, in the case of a veteran who engaged in combat with the enemy during a period of war, and the claimed disease or injury is combat-related, lay evidence of inservice incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  In this instance, the Veteran offers no specific allegation that his hypertension is combat-related or directly resulting from his engagement in combat with the enemy.  Notice is taken, too, that 38 U.S.C.A. § 1154(b) does not address the questions of the existence of a present disability or of a nexus between such disability and service, both of which are required for a grant of service connection.  See Libertine v. Brown, 9 Vet. App. 521, 522-23   (1996). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

As reflected by his hearing testimony in 2010 and in certain written statements of record, the Veteran seeks service connection for hypertension on the basis of its service incurrence or on a presumptive basis.  Alternatively, a grant of service connection is sought on the basis of causation or aggravation of his claimed hypertension by service-connected diabetes mellitus.  Pertinent testimony, as reflected in the hearing transcript of September 2010, was that hypertension was initially noted in or about 2007 and that the Veteran was prescribed use of a blood pressure monitor and antihypertensive medication then and in subsequent years.  Per his testimony, no medical professional had linked his hypertension to his diabetes mellitus.  

Service treatment records, including reports of medical examinations at service entrance and exit, are negative for any complaint, finding, or diagnosis of hypertension.  The record reflects that the initial diagnosis of hypertension was recorded in 2007 and, although subsequently compiled treatment reports reflect that the Veteran's hypertension was controlled at times without use of medication, its continued presence and the need for its treatment are well documented.  

A VA medical examination to assess the Veteran's diabetes mellitus was undertaken in April 2008.  At that time, the VA examiner indicated that the Veteran was not being treated for hypertension and that there were no cardiac symptoms related to diabetes.  The examiner specifically noted that there had been elevated blood pressure readings in August 2007, but none since and while off any blood pressure medication; no hypertension was determined to be present at that time.  Blood pressure readings of 132/82, 115/80, and 108/68 were obtained.  The diagnosis recorded was of diabetes mellitus, type II, and service connection therefor was granted by the RO through its rating decision of May 2008.  

In an effort to determine more fully the etiology of the Veteran's claimed hypertension, he was afforded a VA medical examination in May 2011.  Findings therefrom yielded a diagnosis of hypertension, but no diagnosis of hypertensive.  In addition, a medical opinion was furnished that the Veteran's hypertension was not caused or a result of his diabetes mellitus.  The rationale for that opinion was that the onset of the Veteran's hypertension had been in June 2008, when medication was started, with onset of his diabetes mellitus at about the same time that was well-controlled.  According to the VA examiner, hypertension was not causally related to the Veteran's mild diabetes mellitus, with notation that there was no evidence of diabetic nephropathy.  In a July 2012 addendum, the examiner clarified that medical literature did not support a causal relationship between diabetes mellitus and hypertension without the presence of diabetic nephropathy, which was not present in this case, and that since the onset of the Veteran's diabetes mellitus, his hypertension had remained under excellent control with low dose antihypertensives.  On that basis, the VA examiner concluded that the Veteran's hypertension was less likely as not (less than a 50/50 probability) of having been permanently aggravated by his diabetes mellitus.  

The record denotes the Veteran's land service in Vietnam and, thus, he is presumed to have been exposed to toxic herbicide, including Agent Orange, during his period of military service.  However, no presumption of service connection for hypertension is afforded on the basis of herbicide exposure and the record is otherwise devoid of medical finding or opinion linking the Veteran's hypertension to inservice herbicide exposure.  

Hypertension is not shown to have been present in service or within the one-year period immediately following the Veteran's discharge from service.  And, while current disability involving hypertension is shown, symptoms and manifestations relating thereto are neither alleged nor documented during postservice years prior to 2007.  Moreover, no competent, medical finding or opinion is furnished that links the Veteran's hypertension to his period of military service or establishes that his hypertension was caused or aggravated by his service-connected hypertension.  The only medical professional to have specifically addressed the relationship between the Veteran's hypertension and diabetes mellitus was the VA physician who examined the Veteran in 2011 and concluded then and in a subsequent addendum to the earlier examination report that it was less likely as not that the Veteran's hypertension was caused or aggravated by his diabetes mellitus.  

The Veteran himself alleges that his hypertension bears a nexus to service, to include his inservice exposure to toxic herbicide.  There is no question that the Veteran is competent to state what comes to him through his senses, including what he personally observes and what others have told him.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, he is not competent to offer a medical diagnosis of hypertension, nor is he competent to provide an opinion from a medical standpoint linking his hypertension to service, inservice herbicide exposure, or to his diabetes mellitus, as there is no showing that the Veteran has the requisite medical knowledge or training as a foundation for any such opinion.  He does not allege, nor does the record demonstrate any continuity of pertinent symptoms or manifestations dating to service discharge or within the one-year presumptive period following service separation.  Accordingly, a preponderance of the evidence is against entitlement of the Veteran to direct or secondary service connection for hypertension.  That being the case, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


